By the Court,

Nelson, C. J.
It is insisted on the part of the plaintiff in error that the verdict is imperfect in not disposing of the plea of property, and that consequently the judgment is erroneous. There are two answers to this objection : first, the general verdict authorized the entry upon the record of a finding in favor of the plaintiff upon both the
*20issues, 2 Burr. 688, 6 Wendell, 268, 12 Id. 164; and secondly the defendants below cannot in this way contradict the record. If it had been improperly made up, they should have applied on motion to amend it, Bacon’s Abr. tit. Error E; 1 Wils. 85 ; 7 Wendell, 55; 9 Id. 125; 2 Barn. & Ores. 362. The judgment must be affirmed.
Judgment affirmed.